Citation Nr: 0431681	
Decision Date: 11/30/04    Archive Date: 12/08/04

DOCKET NO.  03-16 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife.


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO), which denied the benefit sought on 
appeal.   


FINDINGS OF FACT

1.  VA has notified the veteran of the evidence necessary to 
substantiate his claim; and has rendered all assistance 
required.

2.  The veteran is shown as likely as not to have PTSD due to 
events experienced in service.


CONCLUSION OF LAW

The veteran has PTSD due to his experiences on active duty 
associated with his participation in the 1945 invasion of Iwo 
Jima during World War II. 38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a), 
redefined VA's duties to notify and assist a claimant in the 
development of a claim.   

Given the favorable disposition of the issue decided below, 
the Board notes that any possible deficiencies in the duty to 
notify and to assist with respect to the current appellate 
review constitute harmless error and will not prejudice the 
veteran. See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

II.  Background

The service medical records do not show treatment, complaints 
or diagnoses regarding a psychiatric disorder to include 
PTSD.

The veteran's service records show that he had active service 
in the U.S. Navy as a machinist mate.  He served in the 62nd 
Naval Construction Battalion, beginning in December 1942.  A 
February 1947 letter from the Bureau of Naval Personnel shows 
that the Navy awarded the Navy Unit Commendation to the 
veteran's unit for outstanding heroism in support of military 
operations during the seizure of Iwo Jima in February 1945.  

The veteran has provided a copy of U.S. Navy Seabee Cruise 
book, published by the CEC/Seabee Historical Foundation.  The 
veteran's name is included in a "Muster Roll" listing 
enlisted men.  The invasion was on February 19, 1945.  The 
publication indicated that on D-day, the Seabees were aboard 
ships a few hundred yards offshore watching the battle, and 
by afternoon, receiving the injured.  Enemy kamikaze pilots 
attacked their ships that day.  

The publication indicated the following.  The first landing 
party of the veteran's unit, the 62nd, landed on Iwo Jima on 
February 24, 1945.  After digging foxholes the first day, the 
Seabees were later attacked by the first volley of mortars 
exploding a few hundred yards above.  The Seabees witnessed 
an enemy artillery attack which completely destroyed a large 
Marine fuel ammunition dump.  The next day, there were scenes 
of incredible destruction from the battle.  The publication 
indicated that the Seabees began working on the airfield 
before the full length of the strip was secured by Marines; 
and that while constructing the airfield, the Seabees 
experienced banzai, sniper, and mortar attacks.  The 
publication stated that as fast as an area was cleared, their 
men and heavy equipment moved in to begin their work, but 
there were many accidents due to undetected mines that 
damaged the equipment and hospitalized many operators with 
serious injuries.  Four days after the island had been 
officially secured, a strong force of by-passed Japanese 
soldiers began a systematic attack on the field with small 
arms and mortars that lasted for three days.  The Seabees 
carried on their work while their equipment drew deadly fire 
from hidden enemy.

The report of a December 2002 VA psychiatric examination 
shows that the veteran reported complaints of problems with 
his nerves in that he breaks down and cries about problems 
having to do with service during the war.  After examination, 
the Axis I impression was (1) cognitive disorder NOS, (2) 
anxiety disorder NOS, and (3) depressive disorder NOS.

There are various VA and private medical records reflecting 
treatment from 1985 through February 2004 for different 
medical conditions and disorders.  A September 2002 VA 
outpatient evaluation shows a diagnosis of PTSD.  A February 
2003 outpatient note shows that this continues to be a 
diagnosis.  A May 2003 note by Dr. Erisman, a clinical 
psychologist, diagnoses PTSD and specifically cites the Iwo 
Jima experiences as stressors.

The veteran and his wife testified during a July 2004 Travel 
Board hearing regarding his claim, and his wife has provided 
a statement.  The veteran testified and described the 
following stressful events during his involvement in the 
battle to seize Iwo Jima in February 1945.  He watched from a 
ship offshore on the first day of the invasion as soldiers in 
landing craft approached the beach and then dropped into the 
water and drowned.  He indicated that there were kamikaze 
attacks.  He told of a buddy standing next to him on the 
beach when that buddy was shot in the arm.  He was part of a 
group who landed on the beach and went up a hill and dug a 
fox hole.  While in the fox hole, a tank drove over it 
causing the sides to cave in on them.  While on the beach, he 
experienced enemy fire pretty much all around.  Every now and 
then someone got hit.  He was near a 155 Howitzer which was 
the target of Japanese mortar fire.  The mortar fire hit 
rocks nearby and a piece hit his hand causing injury 
resulting in a scar.



III.  Analysis

Service connection may be established for a disability 
resulting from personal injury or disease suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  The regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2004).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between the veteran's 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  38 C.F.R. § 3.304(f).  

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Gaines 
v. West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  If it is determined through military 
citation or other supportive evidence that a veteran engaged 
in combat with the enemy, and the claimed stressor(s) is 
related to combat, the veteran's lay testimony regarding the 
reported stressors must be accepted as conclusive evidence as 
to the actual occurrence, and no further development or 
corroborative evidence will be necessary, provided that the 
testimony is found to be satisfactory and consistent with his 
circumstances, conditions, or hardships of such service.  38 
U.S.C.A. § 1154(b) (West 2002); Doran v. Brown, 6 Vet. App. 
283, 289 (1994); 38 C.F.R. § 3.304(d)(f)(2003).

When a determination is made that the veteran did not "engage 
in combat with the enemy," or the claimed stressor is not 
related to combat, the veteran's lay testimony alone will not 
be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

The Court has held in the view of the subjective nature of 
the DSM-IV criteria for accessing the sufficiency of a PTSD 
stressor, the question of the sufficiency of the asserted 
stressor(s) is a medical question requiring assessment by a 
mental health professional.  Cohen, supra at 142, citing 
West, 7 Vet. App. 70 (1994).  Further, the Court in Cohen 
noted that "mental health professionals are experts and are 
presumed to know the DSM requirements applicable to the 
practice and to have taken them into account in providing a 
PTSD diagnosis..." Id.

When there is an approximate balance of positive and negative 
evidence regarding any matter material to the claim, the 
claimant shall be given the benefit of the doubt. 38 U.S.C.A. 
§ 5107 (West 2002).

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury.  However, when the determinative issue involves a 
question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not show that the veteran possesses medical 
expertise and he does not argue otherwise.

In this case, the veteran does not allege that he was active 
in actual combat with the enemy during World War II.  He 
claims, however, and his service records show that he was a 
Seabee and member of the 62nd Naval Construction Battalion, 
which repaired or constructed airfields on Iwo Jima during 
the battle to take the island from the enemy.  The veteran's 
unit received the Navy Unit Commendation for outstanding 
heroism in support of military operations during the seizure 
of Iwo Jima in February 1945.  

Published historical material in U.S. Navy Seabee Cruise 
book, is consistent with the veteran's credible and 
convincing testimony regarding his stressors.  That 
publication shows that the Seabees experienced banzai, 
sniper, and mortar attacks on Iwo Jima. 

In Pentecost v. Principi, 16 Vet. App. 124 (2002), the Court 
opined that the fact that a veteran, who had noncombat 
military occupational specialty, who was stationed with a 
unit that was present while enemy attacks occurred would 
strongly suggest that he was, in fact, exposed to such 
attacks.  In other words, the veteran's presence with a unit 
at the time such attacks occurred would corroborate his 
statement that he experienced such attacks on a personal 
basis.  The fact that the veteran was stationed on Iwo Jima 
for months beginning at the initial stages of the battle in 
February 1945, would strongly suggest that he was exposed to 
the mortar and gunfire attacks as claimed.  

A stressor need not be corroborated in every detail. Suozzi 
v. Brown, 10 Vet. App. 307 (1997).  There is no requirement 
in case law that there needs to be a high level of exposure 
to combat.  Corroboration of the veteran's personal 
participation in those events is unnecessary.  Pentecost v. 
Principi, at 128.  In the spirit of the holding in Pentecost, 
the undersigned finds that the veteran was exposed to the 
mortar and gunfire attacks as claimed.  

Moreover, given the nature of that battle, the Board finds 
that experiencing the asserted stressors would be consistent 
with the veteran's role as a member of the 62nd Naval 
Construction Battalion participating in the battle to seize 
Iwo Jima from the Japanese in February 1945.

Therefore, the Board accepts the veteran's assertion that he 
was exposed to the claimed stressors testified to, while 
serving on Iwo Jima in February 1945.  The veteran has a 
current, valid diagnosis of PTSD, and his PTSD has been found 
to be related to his service in World War II.  In this 
connection, the Board notes that a private psychological 
evaluation report of May 2003 contains a diagnosis of PTSD.  
That report shows that the veteran reported on his stressors 
associated with his participation during the battle to seize 
Iwo Jima.  The examiner linked the stressors to the veteran's 
PTSD, noting the following under Axis IV: the exposure to 
past WWII activity on the island of Iwo Jima which has caused 
some continued maladaptive stressors.  The veteran has been 
given the diagnosis of PTSD on more than one occasion by VA 
and non-VA examiners.  While the report of a December 2002 VA 
examination did not conclude with a diagnosis of PTSD, there 
have been a number of treatment and evaluation reports 
containing a diagnosis of PTSD, both before and after the 
December 2002 examination, by both private and VA medical 
sources.

The evidence of record is at least in relative equipoise.  
Under the circumstances, the veteran prevails as to his claim 
for service connection for PTSD with application of the 
benefit of the doubt in his favor.  38 U.S.C.A. § 5107.


ORDER

Service connection for PTSD is granted.




	                        
____________________________________________
	J. E. Day 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



